LOGUE, J.
The appellant seeks review of the trial court’s order granting final summary judgment in favor of the appellee. “[Sjummary judgment is appropriate where, as a matter of law, it is apparent from the pleadings, depositions, affidavits, or other evidence that there is no genuine issue of material fact and the moving party is entitled to relief as a matter of law.” Fla. Bar v. Greene, 926 So.2d 1195, 1200 (Fla. 2006). Given the record before us, there was no genuine issue of material fact and the ap-pellee was entitled to relief as a matter of law. Id.; See Sokoloff v. Oceania I Condo. Ass’n, Inc., 201 So.3d 664, 664-65 (Fla. 3d DCA 2016).
Affirmed.